DETAILED ACTION
This is in response to application filed on January 9th, 2020 in which claims 1-35 were initially presented, but have been preliminary amended such that:
Preliminary amendments on 4/30/2020 cancelled claims 8, 9, 14-19, 26-29, 32, 34,35 such that only Claims 1-7, 10-13, 20-25, 30, 31, 33 are presented for examination:
Preliminary amendments on 8/24/2020 further amended claims presented 4/30/2020, wherein, still, only Claims 1-7, 10-13, 20-25, 30, 31, 33 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group V (Claims 20-25, 30, 31, and 33) in the reply filed on 7/16/21 is acknowledged.
Claim(s) 1-7, 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/21.
However, applicant’s election of the group was non-compliant as a species was not elected in the response on 7/16/21 as required in the restriction requirement of 6/7/21.  
In the interest of compact prosecution, a telephone call was made to patent agent Mark Davis which resulted in a corrected provisional election on 8/2/21 in which confirmation was provided to prosecute the invention of Group V (Claims 20-25, 30, 31, and 33) and in which applicant corrected to provisionally elect to prosecute the invention of Species 19 (Fig. 38), Subspecies B (Figs. 45A-45B), Group A’ (Figs. 47-50), Subgroup 1’ (Figs. 47-49), all without traverse.
Claims 1-7, 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/24/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“base of the shaft” in Claim 20, at the least, is not labeled, if shown
"two angled linear portions," "lower linear portion" in Claim 22, at the least, is not labeled, if shown
“vertical level of the doffing point” in Claim 23, at the least, is not labeled, if shown
“elongate lining openings also spanned by resilient material such that two layers of resilient material act together” in Claim 30, at the least is not labeled, if shown
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0106] “sole 125” is not in the figures 
[0214] “stepped opening 4818” is not in Fig. 48B 
[0216] “second central shank 4914” is not in Fig. 50 
[0217] “higher central shank 4914” is not in Fig. 51
No new matter should be entered.

Specification
The abstract of the disclosure is objected to because of the following:
Current word count is 187 which is over the 150 word limit.
Correction is required.  See MPEP § 608.01(b).
Examiner Note:
[0208] Trademark “Kryptine Polyurethane (KPU)” is in the specification.  
As best understood, the use of the term Kryptine Polyurethane, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to 
The disclosure is further objected to because of the following informalities: 
[0219] “top edge, which is angled or arched from a higher point towards the front of the boot down to a lower point at the rear of the boot shaft” needs review as it seems to be at the opposite of what the term “rear” is disclosing 
[0237] it is unclear what applicant means to structurally convey with the term “closed” in the term “closed U-shaped shank.” As best understood, the term “closed” is met as long as the shank is U-shaped. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “substantially” in Claim 20 Line 6 “substantially vertically” is not found in the specification
The term “elongate medial and lateral openings…that form two openings less than one centimeter wide in a rim at the shaft top when the shaft is not being stretched by a donning or doffing process” in Claim 20 Lines 10-12 is not found in the specification
Claim 30 “elongate lining openings also spanned by resilient material such that two layers of resilient material act together, one on the medial side of the shaft and one on the lateral side of the shaft, to allow temporary widening of the shaft and lining openings during foot entry and exit” is not found in the specification.
 As best understood, applicant inadvertently provided improper antecedent basis for “also spanned by resilient material”, where it should read “also spanned by the resilient material.” Otherwise, such a recitation may later be . 
Claim Objections
Claim(s) 20, 21, 30, 31 is/are objected to because of the following informalities: 
Claim 20 Line 20 “the base” should read “a base” for proper antecedent basis 
Claim 21 Line 5 “shoe box” should be “shoebox” for consistency throughout the claims 
Claim 30 Lines 5-6 is separated by a large gap which seems to be a typographical error 
Claim 31 Line 2 “durable material” should read “the durable material” for proper antecedent basis 
Claim 31 Line 2 “the rim” should read “a rim” for proper antecedent basis 
Claim 31 Line 3 “the opening in the rim” should read “the elongate medial and lateral openings in the rim” for proper antecedent basis 
Examiner notes that any objections herein that the applicant may disagree with may prompt new matter or indefiniteness rejections. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 20-25, 30, 31, 33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification, or elsewhere in the original disclosure such as the elected Figures, is support found for the following.  Specifically:
Claim 20 Line 6 “substantially” in “substantially vertically” is considered new matter.  Especially as this is a relative term and the disclosure has not specifically defined the metes and bounds of the relative term utilized, applicant may be bringing in new matter by now using the new term “substantially.”  The only potentially related recitation seems to be in [0020] “elongate medial and lateral openings…each extending vertically down from the shaft top”.  However, such a recitation does not indicate that the shaft is vertical, let alone substantially vertical.  Examiner recommends utilizing language previously provided for in the original disclosure.
Claim 20 Lines 10-12 “elongate medial and lateral openings…that form two openings less than one centimeter wide in a rim at the shaft top when the shaft is not being stretched by a donning or doffing process” is considered new matter.  The only potentially related recitations are in [0005] and [0226] “the shaft can be separated into a forward portion…and a back portion…with an opening between the two portions…the opening between the two portions can be very narrow, such that the two portions touch or are less than one centimeter apart”.  However, such a recitation does not rise to the level of providing support for such specificity as to the circumstance of being “less than one centimeter wide” specifically “when the shaft is not being stretched by a donning or doffing process.”  
Claim 20 Lines 19-20 “located near the base of the shaft” is being considered new matter pending further clarification.   The only reference to a base is in specification [0211] “Figure 46D is a section taken closer to the base of Figure 46A.”  However, it is unclear whether this is referring to a base of a shaft.  Furthermore, especially in light of the indefiniteness 112(b) rejection as to how the phrase in Claim 20 related to Lines 19-20 should be interpreted and in light of the lack of indicated support, this amendment is considered as constituting new matter pending further clarification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 20-25, 30, 31, 33 is/are rejected under U.S.C. 112(b).
The term “located near the base of the shaft” in Claim 20 Lines 19-20 is unclear and therefore renders the claim indefinite.  It is unclear whether this limitation is referring to “widest separation at a specific vertical level…located near the base of the shaft” or if this limitation is referring to “a tightest transition point…located near the base of the shaft” or if this limitation is referring to “foot entry located near the base of the shaft.”  The only mention to a base is in specification [0211]-- however, such a recitation is not specifically directed to a base of a shaft, let alone its location relative to the other recitations in the claim as aforementioned.
The terms “two angled linear portions” and “lower linear portion” in Claim 22 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of drawing annotations, it is unclear what portions these structures are referring to, such as in Fig. 38, to which the claim seems to be directed towards, as best understood.

The term “the vertical level of the doffing point” in Claim 23 lacks antecedent basis.  The only “vertical level” established was in Claim 21, and it was of the donning point, not of the doffing point.  
As such, the term “vertical level of the doffing point” in Claim 23 is further unclear and therefore renders the claim indefinite.  It is unclear whether it should read “donning point” instead of “doffing point.”  Examiner is interpreting as though it should read “donning point” during the rejection, especially as Claim 20 seemed to establish that the widest separation should be at the vertical level, and therefore of the donning point.
Nevertheless, the term “the vertical level of the doffing point” in Claim 23 is further indefinite.  If it is correctly “doffing point,” not only is the term “vertical level” lacking antecedent basis, but so is the term “doffing point” (as “doffing point” was established in Claim 21 and not Claim 20).  Furthermore, it is unclear where this vertical level of the doffing point is.  
The term “elongate lining openings also spanned by resilient material such that two layers of resilient material act together” in Claim 30 Lines 4-5 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant is missing proper antecedent basis, along with what applicant’s intent is.  Especially in light of the lack of drawings indicating such a recitation, such as in Fig. 45A, it is unclear whether applicant really means that there is a first resilient material spanning boundaries of the elongate lining openings and a second resilient material spanning boundaries of the elongate openings in the shaft.  As best understood, especially in light of the lack of support in the drawings and the specification for the aforementioned first and second resilient materials interpretation, and in light of the subsequent limitation “one on the medial side of the shaft and one on the lateral side of the shaft” which seems to indicate “one layer/portion on the medial side” and “one layer/portion on the lateral side” thus resulting in two layers/portions, examiner is interpreting that 
The term “closed” in “separate, closed U-shaped shank” in Claim 33 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear what applicant means to structurally convey with the term “closed” in the term “closed U-shaped shank.”  As best understood, the term “closed” is met as long as the shank is U-shaped.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections: 
Claim 20 Lines 19-20 are interpreted as the widest separation of the opening, wherein inasmuch as the term “near” has been defined, regardless of the possible interpretations aforementioned in the 112(b) rejections, the limitation is met
Claim 23 is interpreted as depending on Claim 20
Claim 23 is interpreted as vertical level of the donning point
Claim 30 is interpreted as “the resilient material such that the two portions of resilient material act together”
Claim 33 “closed” is interpreted as met as long as the shank is U-shaped
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claim(s) 20, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757).
Regarding Claim 20, Recchi teaches a boot (see Fig. 1; [0005] "invention generally relates to footwear"; [0019] "boot 10") comprising:
a sole ([0019] "boot 10 includes a sole 14");
above and connected to the sole, a shoebox (20, 22) formed primarily from a durable material (see Fig. 1; [0019] "upper 18 is secured to the sole 14"; as for durable -- [0021] "components 20, 22, 24 of the upper 18 comprise leather", where it is known in the art that leather is a durable material, see extrinsic evidence Davis et al 7980010); and
a shaft rising from the shoebox to a shaft top that is open to receive a wearer's foot (see annotated Fig. 1 below; [0018] "upper 18 includes…shaft 24 which fits around the lower shin of the wearer and is secured to the top of the vamp and counter 20, 22"),

    PNG
    media_image1.png
    985
    1129
    media_image1.png
    Greyscale

the shaft rising substantially vertically (see Fig. 1),
the shaft also formed primarily from a durable material and incorporating resilient feature (shaft 24 of durable leather as aforementioned in [0021]; as for resilient features-- see Fig. 4; [0023] "slit 40 in the shaft 24 of the upper 18"; [0024] "closure 42 comprises a web of fabric material secured to the inside of the shaft 24 and covering the slit 40.  The illustrated fabric material is an elastic material") such that:
a shaft front portion generally faces forward (see Fig. 1; [0021] "illustrated shaft 24 comprises forward and rearward portions 24a, 24b"; [0023] "pressures the shaft forwardly and/or rearwardly the slit 40"; where 24a faces forward),
a shaft back portion generally faces backward (see Fig. 1; [0021] "illustrated shaft 24 comprises forward and rearward portions 24a, 24b"; [0023] "pressures the shaft forwardly and/or rearwardly the slit 40"; where 24b faces backward),

the opening extending vertically down from the shaft top, separating the shaft front portion from the shaft back portion (see Fig. 1; [0023] "expansion joint 12 comprises...slit 40...boot 10 has a single slit 40…however…alternatively there can be other suitable quantities of the slit 40 and/or the slit 40 can be at other suitable locations"; [0024] "closure 42...covering the slit 40"; [0019] "expansion joint 12…to ease putting the boot 10 on the wearer's foot and/or removing the boot 10 from the wearer's foot"), and
a portion of resilient material forms the resilient feature ([0024] "closure 42 comprises…elastic material"),
the portion spanning an opening to resiliently connect the shaft front and back portions (see Figs. 1-4; [0024] "closure 42…covering the slit 40…stretches or expands as the slit expands and then resiliently returns as the slit 40 closes"; [0025] "expansion joint 12 is a 'stretch seam' located along the seam between the forward and rearward portions 24a, 24b of the shaft 24.  That is, the illustrated slit 40 is formed by not securing a portion of the shaft portions 24a, 24b together as they are otherwise rigidly secured together.  At the slit 40, the se[a]m binder 38 of the seams 32, 34 is interrupted and replaced with the closure 42.  Thus, the se[a]m can stretch open at the slit 40 when the wearer's foot is passing through"),
the resilient feature shaped and configured to provide a widest separation at a specific vertical level below the shaft top that eases a tight transition point for foot entry located near the base of the shaft (see Figs. 1, 2, and 4; [0014] "Fig. 2…an inner side of the expansion joint"; where Fig. 4 shows a widest separation between the front/back shaft portions at a specific vertical level, wherein such a 

    PNG
    media_image2.png
    505
    677
    media_image2.png
    Greyscale


Recchi does not explicitly teach wherein the opening is less than one centimeter wide in a rim at the shaft top when the shaft is not being stretched by a donning or doffing process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the width of the opening and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Recchi discloses the general conditions of the claimed invention except for the express disclosure of less than one centimeter wide at the rim when the shaft is not being stretched as recited.  It would have been obvious to one having ordinary skill in the art before the effective filing date 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi’s opening, if necessary, to be less than one centimeter wide in a rim when not being stretched as recited based on intended use or design choice, such as how much stretch is desired upon a user’s foot entry ([0025]) and/or balancing such an intent with preventing damage to the boot, affecting appearance, and being cost-effective ([0027]).

Recchi also does not explicitly teach that the elongate opening and portion of resilient material forming as taught in the aforementioned are 
elongate medial and lateral openings extending as recited,
and therefore two portions of resilient material form the resilient features, one medial and one lateral,
each portion spanning one of the medial and lateral openings to resiliently connect the shaft front and back portions.

Vilder teaches elongate medial and lateral openings in the shaft each extending vertically down from the shaft top, separating the shaft front portion from the shaft back portion (see Fig. 1; Col. 2 Lines 11-13 "elastic material 18 may be mounted one side of the boot or on both sides thereof", where the existence of the elastic material indicates openings on both sides extending from the uppermost portion of the shaft top and acting as a boundary separating the front and back portion of the shaft), and
two portions of resilient material form the resilient features, one medial and one lateral (see Fig. 1; Col. 2 Lines 11-13 "elastic material 18 may be mounted one side of the boot or on both sides thereof"),
each portion spanning one of the medial and lateral openings to resiliently connect the shaft front and back portions (see Fig. 1; Col. 2 Lines 11-13 "elastic material 18 may be mounted one side of the boot or on both sides thereof").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi’s opening and portion to be on both medial and lateral sides as taught by Vilder in order to make it easier for a wearer to don the shoe (Col. 1 Lines 20-23).
  
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Recchi then also still teaches the resilient features shaped and configured to provide a widest separation at a specific vertical level below the shaft top that eases a tight transition point for foot entry located near the base of the shaft (Recchi already taught as such for a resilient feature and Vilder merely mirrors the same to a plurality).
Regarding Claim 21, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi further teaches wherein the specific vertical level comprises a donning point (see annotated Fig. 1 below for generic clarification, especially as providing elasticity for such a specific vertical level is known in the art, see extrinsic evidence Rackiewicz et al USPN 9629416),
the donning point occurring in the shaft back portion where a user's heel most forcefully contacts the shaft interior during foot entry, while the same foot is simultaneously contacting the interior of the shaft front portion with a top foot surface at a doffing point where the shoe 

    PNG
    media_image3.png
    956
    1120
    media_image3.png
    Greyscale

Regarding Claim 31, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi further teaches medial and lateral pull tabs that are secured to the shaft and configured to wrap around the rim at the shaft top, thereby obscuring the opening in the rim (see Fig. 1; [0021] "shaft 24 includes pull tabs or loops 31 located near the upper edge on opposed lateral sides of the shaft 24 which allow for ease in pulling on the boot 10 by putting fingers through the tabs 31"; inasmuch as Recchi was modified with the extent of Warren’s elastic reaching the rim (whether at the rim of E, or the rim of G with Warren’s teaching that G can align with E in page 1 Lines 86-87 “G may be arranged on the side similar to the goring E”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pull tab of Recchi would then naturally obscure a portion of the elastic-filled opening at the rim).

Recchi at least suggests that the medial lateral pull tabs are formed from durable material (inasmuch as the shaft 24 was established as durable leather and the shaft includes pull tabs, the pull tabs are made of durable leather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi, if necessary, to make the pull tabs of the same material of the shaft, especially as the intended use of Recchi’s tabs require durability and Recchi teaches leather as durable, if not also for constituency in manufacturing and/or aesthetics.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757), as applied to Claim(s) 20, 21, and 31 above, further in view of Warren (USPN 0378988).
Regarding Claim 22, modified Recchi teaches all the claimed limitations as discussed above in Claim 21.
Recchi does not explicitly teach wherein the resilient features each comprise two angled linear portions that converge at the vertical level of the donning point and each comprises a lower linear portion thereof terminating near the doffing point.

Warren teaches wherein the resilient features each comprise two angled linear portions that converge at the vertical level of the donning point and each comprises a lower linear portion thereof terminating near the doffing point (see annotated Fig. 1 below; Lines 48-49 "E designates an elastic goring, one on each side of the boot-leg"; Lines 52-57 "goring E…is wide at the center and tapers to both ends, its side edges being preferably convex…so as to correspond 

    PNG
    media_image4.png
    532
    478
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    504
    401
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    565
    505
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi with the extent and widening shape of Warren in order to provide aesthetics, to prolong the longevity of aesthetics and/or to fit the contour of the wearer (Lines 57-62).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Recchi modified with Warren is still capable of teaching the openings are less than one centimeter wide as previously recited for similar reasons as aforementioned in Claim 20.
Relatedly, Warren discloses the general conditions of the claimed invention except for the express disclosure of the amount of widening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have openings less than one centimeter wide, since the claimed values are merely an optimum or workable range.  It has been held 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Recchi modified with Warren is still capable of teaching the resilient features shaped and configured to provide a widest separation at a specific vertical level as previously recited for similar reasons as aforementioned in Claim 20, especially in light of the annotated Fig. 1 of Warren.
More specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi, if necessary, to have a widest separation as recited, depending on the calf size of the wearer, especially it would have been within the skill of one of ordinary skill in the art to understand modifying the widening as needed based on intended use, as the amount of elasticity affects flexibility and stretchability and provides different leg stability and stretch characteristics depending on the needs of the user.
Regarding Claim 23, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi does not explicitly teach wherein a lateral space between the front and back shaft portions is greatest at the vertical level of the doffing point even when the shaft is in a relaxed position prior to or after foot entry or exit (see Figs. 1, 2, and 4; [0014] "Fig. 2…an inner side of the expansion joint"; where Fig. 2 shows a consistent width that spans the entire length of the opening, extends as recited, and provides a lateral space).

Warren teaches wherein a lateral space between the front and back shaft portions is greatest at the vertical level of the doffing point even when the shaft is in a relaxed position 
See rejection of Claim 22 for motivation to modify Recchi with widening shape of Warren, and also for how the modification still meets the recitations of Claim 20.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757), as applied to Claim(s) 20, 21, and 31 above, further in view of Clark et al (USPN 7730640), herein Clark.
Regarding Claim 24, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi does not explicitly teach wherein the elongate medial and lateral openings each terminate above an upper limit of the shoe box at a waterproof line, thereby maintaining a waterproof aspect of the boot.

However, Recchi does teach a waterproof aspect (see Fig. 1; [0022] "upper 18 can also comprise a lining…the lining can comprise…waterproof and/or sweat dissipating characteristics to the boot 10").

Clark at least suggests wherein the elongate medial and lateral openings each terminate above an upper limit of the shoe box at a waterproof line, thereby maintaining a waterproof aspect of the boot (see Fig. 6A; Col. 12 Lines 15-18 "lower region 606 is waterproof while the upper region 604 is breathable but not waterproof, which makes the boot 600 waterproof in only certain depths of water, such as puddles"; Col. 12 Lines 18-19 "top region 60 may include...mesh fabric or other permeable material").
.

Claim(s) 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757), as applied to Claim(s) 20, 21, and 31 above, further in view of Clement (USPN 5711031).
Regarding Claim 25, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi does not explicitly teach wherein the two portions of resilient material are formed from waterproof elastic, thereby enhancing a waterproof performance of the boot.

However, Recchi does teach a waterproof aspect (see Fig. 1; [0022] "upper 18 can also comprise a lining…the lining can comprise…waterproof and/or sweat dissipating characteristics to the boot 10").

Clement teaches wherein the two portions of resilient material are formed from waterproof elastic, thereby enhancing a waterproof performance of the boot (see Fig. 1; Col. 2 Lines 18-22 "in the upper portion 14 of the wader 10 a triangular section of the one-piece wader has been replaced with a thinner fabric material 18, which may be any type of water proof fabric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi’s elastic material to be of waterproof material as taught by Clement in order to provide a layer, or additional layer for more secure waterproofing protection.

Claim(s) 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757), as applied to Claim(s) 20, 21, and 31 above, further in view of Chen (US Publication 2004/0134101).
Regarding Claim 30, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi further teaches further comprising a boot lining formed inside the shaft ([0022] "upper 18 can also comprise a lining…the lining can comprise…waterproof and/or sweat dissipating characteristics to the boot 10").

Recchi does not explicitly teach the lining having elongate lining openings that run parallel to and generally match the size and shape of the elongate medial and lateral openings in the durable material of the shaft,
the elongate lining openings also spanned by resilient material such that two layers of resilient material act together, one on the medial side of the shaft and one on the lateral side of the shaft, to allow temporary widening of the shaft and lining openings during foot entry and exit.

Chen teaches the lining having elongate lining openings that run parallel to and generally match the size and shape of the elongate medial and lateral openings in the material of the shaft (see Figs. 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi with the lining of Chen in order to provide comfort to the user ([0024]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Recchi therefore teaches the elongate lining openings also spanned by resilient material such that two layers of resilient material act together, one on the medial side of the shaft and one on the lateral side of the shaft, to allow temporary widening of the shaft and lining openings during foot entry and exit (as best understood, where Recchi already taught the two portions of resilient material in each opening; as the elongate lining openings follow the medial/lateral openings in the shaft as taught by Chen, so would the two portions of resilient material; modified Recchi teaches the two layers of resilient material, one layer on the medial side, one layer on the lateral side which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing widening not only of the shoe but also of the lining on the shoe and therefore lining openings).

Claim(s) 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Recchi et al (USPN 2012/0186106), herein Recchi, in view of Vilder (USPN 3657757), as applied to Claim(s) 20, 21, and 31 above, further in view of Cretinon (USPN 7082702).
Regarding Claim 33, modified Recchi teaches all the claimed limitations as discussed above in Claim 20.
Recchi does not explicitly teach further comprising a dual shank system comprising a generally straight and elongate shank and a separate closed U-shaped shank,
the closed U-shaped shank located in a cushion midsole of the boot such that at least a portion thereof is externally visible.

Cretinon teaches further comprising a dual shank system comprising a generally straight and elongate shank and a separate closed U-shaped shank (see Fig. 3; Col. 2 Lines 40-41, 43-45, 47-48 "upper 10 provided with an upper reinforcement 20 and a bottom assembly 30…the bottom assembly 30 constituted, from the base upwards, of a wear sole 40, an element 50 for reinforcing the bottom assembly, and an intermediary sole 60.  The wear sole 40, also called the walking sole or external sole"; Col. 3 Lines 50-52 "element 20...constituted...of a substantially U-shaped three-dimensional element 21"),
the closed U-shaped shank located in a cushion midsole of the boot such that at least a portion thereof is externally visible (see Fig. 1, where 20 is visible; see Fig. 2; intermediary sole 60 as cushion midsole, where 20 is in 60, Col. 3 Lines 53-55 "element 20…adapted to encircle the heel portion of the intermediary sole 60"; where midsole 60 is cushioning not only with its existence but also with Col. 2 Lines 51-53 “intermediary sole 60 is made of a shock absorbing material, such as EVA, polyurethane, or an alloy of thermosetting polymers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi with the midsole and shanks of Cretinon in order to provide reinforcement to the elements of the shoe (Col. 2 Line 45; Col. 3 Line 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Pajares (EP 0538537) directed to liner openings; Culton et al (US Publication 2007/0175064), Kingsley-Poole (US Publication 2015/0296919), Villanueva (US Publication 2018/0049512), Wheeler (USPN 4503566), Hendersen et al (USPN 6185752), Case (USPN 1465343), Benson (USPN 0390552), Libby (USPN 0189476), Hall (USPN 0317127), Mitchell (USPN 0290460), Officer (USPN 0229172), Tutewiler (USPN 0160854), Hanrath (DE 29506366), Lovell (US Publication 2019/0133254) directed to pull tabs over a resilient feature; Kelly (USPN 0229144), Towey et al (US Publication 2018/0206597), Hozan (USPN 6604477), Zhu (USPN 6860036), Glowka (USPN 2099476), Morgan (USPN 1660203), Newcomb (USPN 0482134), Pratt et al (US Publication 2021/0030107), Sabbioni (US Publication 2014/0173935), Jessiman (US Publication 2013/0291293), Baker (USPN 10791796), directed to resilient feature; Nishiwaki et al (USPN 9259054) directed to donning point; Polegato Moretti (US Publication 2012/0055042), Iglikov (USPN 0789116), Hannon et al (USPN 7117545), Bordes (US Publication 2002/0056502), Lee (USPN 6357051) directed to moldable material;  Leathe (USPN 0091547) directed to single or both sided resilient features; Fowler (USPN 6797352) directed to overlapping layer; Wilson et al (USPN 7055267) directed to Kryptine; Morris et al (USPN 6006451), Hayes (USPN 6006450), Koffler (US Publication 2008/0307671), Whatley (USPN 5060401), Peikert (CA 2787447) directed to dual shank system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732